Citation Nr: 0521984	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  01-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C. 
§ 1151 for urinary incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously the subject of a September 2003 
Board decision.  However, that Board decision was vacated by 
a February 2005 order of the United States Court of Appeals 
for Veterans Claims (Court) issued pursuant to a February 
2005 Join Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

The February 2005 Join Motion for Remand notes that a 
previous VA examiner's opinion was

limited to whether VA treatment did 
"significantly contribute" to 
Appellant's current problem.  The 
examiner did not opine was to whether any 
additional disability was caused by the 
treatment nor whether there was 
"carelessness, negligence, lack of 
proper skill, error in judgement, or 
similar instance of fault."

The February 2005 Joint Motion for Remand continues that 

although the examiner opined that the VA 
procedure did not "significantly 
contribute" to the problem, he did not 
directly offer an opinion as to the two 
relevant questions, whether the VA 
procedure "caused" additional 
disability and whether there was some 
instance of fault in VA's treatment.

In addition, the February 2005 Joint Motion for Remand states 
that "on remand, an additional examination shall be ordered 
that directly addresses the criteria presented in 38 U.S.C. 
§ 1151."

Therefore, consistent with the February 2005 Joint Motion for 
Remand, which was incorporated by reference in the February 
2005 order of the Court, the Board finds that a remand is 
necessary in this case for an examination which provides the 
opinions mandated by the Court.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination with the appropriate 
specialist.  The claims folder and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should state 
whether any additional disability to 
the appellant was caused by the 
medical or surgical treatment to the 
appellant during the May 1994 visual 
laser ablation of the prostate.

b)  The examiner should state 
whether any urinary incontinence on 
the part of the appellant was caused 
by carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA.

c)  The examiner should provide an 
opinion as to whether the 
development of any urinary 
incontinence on the part of the 
veteran was a continuance of, or was 
the natural progress of, the 
underlying disease.

d)  The examiner should provide an 
opinion as to whether urinary 
incontinence is a necessary 
consequence of the procedure.  
Necessary consequences are those 
which are certain to result from or 
are intended to result from the 
procedure.

2.  Following completion of the 
foregoing, review the issue on appeal, 
complying with all applicable notice and 
development requirements.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See, 38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


